DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Disposition of Claims
With the applicants submission dated 07/07/2022, the status of the claims are: claims 1-44 are pending; claims 45-66 are new claims; and no claims have been cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/01/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 19-30 and 39-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 19,  21, 30, 39, 49-50, and 61-63, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US 2019/0150010 A1), in view of Li et al. (WO 2020/259832 A1).
Regarding claim 19, 39, and 61, Kwon discloses:
a user equipment (UE) for wireless communication, comprising: 
a memory (fig.14 discloses a user equipment (UE) which is communicatively coupled with a base station and configured to transmit and receive data, wherein the UE comprises a memory element 1408), configured with a non-transitory computer readable medium storing a set of instructions to perform a method for wireless communication; and 
one or more processors (fig.14 element 1400), coupled to the memory (fig.14 discloses that the processors are coupled to the memory), configured to execute the method, comprising: 
determine that one or more failure events for a beam or a link, between the UE and a base station, have occurred (fig.4 element 407 which discloses that the UE receives the reference signals in order to perform measurements 409, the measurement will indicate that there is a beam failure or not, par.[0078 – 0079]); and 
transmit a message, to the base station/to the network entity, that indicates information associated with the one or more failure events (fig.4 and par.[0079] discloses sending the reports to the base station).
While the disclosure of Kwon substantially discloses the claimed invention, it does not disclose:
Transmitting/receiving a message, to the network entity, wherein the information identifies one of a block duration associated with a block of the beam or a number of failed instances for the block duration.
However, in an analogous the disclosure of Li teaches:
transmitting/receiving a message, to the network entity, wherein the information identifies one of a block duration associated with a block of the beam or a number of failed instances for the block duration (pg.1 Background: recites in part, “In industrial environments (e.g. factories), a lot of machines are moving. Since 5G-NR generally applies beamforming, both at 3.5 GHz and millimeter wave frequencies, the radio link will suffer dynamic blockage of beams, due to moving UE and/or moving blockers (objects that block the link) in the environment. Further, radio links will suffer from fading (within beamformed channel), due to moving UE and scatters. The robots in factories can move at a speed around 15 m/s or even faster in the future. Thus, dynamic blockage due to machine movement, when the blocking part has 10 cm diameter, has a duration of around 6.7 ms, which is in general much larger than the Transmission Time Interval (TTI) defined in 5G-NR. Thus, the time granularity is coarse.” And pg.13 lines 20-33 and pg.16 lines 24-33).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the techniques as discussed in Kwon for reporting a beam failure, with the techniques as discussed in Li for reporting a beam failure duration or beam failure instances that occurred during a block duration. The motivation/suggestion would have been to provide a method for recovering from beam blockages that result in failure of communications on a beam by the network such that the network may select better beams.

Regarding claims 21 and 41, Kwon discloses:
wherein the one or more failure events is a plurality of failure events and the information includes failure statistics for the plurality of failure events (par.[0007] discloses “a report type of a beam information report, wherein the beam information report includes beam indices of communications beams being reported, a reference beam quality measurement of one of the communications beams reported, and a report type field conveying the report type,”, par.[0120]).

Regarding claim 30, Kwon discloses:
a communication unit coupled to the one or more processors (fig.15 which discloses element 1514 and element 1506).

Regarding claim 49, Kwon discloses wherein the one or more failure events are for the beam (fig.4 element 407 which discloses that the UE receives the reference signals in order to perform measurements 409, the measurement will indicate that there is a beam failure or not, par.[0078 – 0079]).

Regarding claim 50, Kwon discloses wherein the one or more failure events are for the link (fig.1 as it pertains to fig.2 wherein the beams allow for links either in the uplink or downlink between the UE and the Access Node. Thus, when the beam fails the access link or the downlink would also be unusable).

Regarding claim 62, Li discloses wherein the one or more failure events include a single failure event and the information further identifies a failure duration for the single failure event (pg.4 line 20-23 describe a measurement report containing a starting and ending time of a beam blockage/deep fade interval for one or more beams).

Regarding claim 63, Li discloses, wherein the one or more failure events include a plurality of failure events and the information further identifies failure statistics for the plurality of failure events (pg.16 lines 24-29 which describes the report includes information about at least one of: a starting/ending time of each beam blockage/deep fade interval for each beam. That is, the disclosure teaches that multiple failure events on a plurality of beams may be reported along with statistics associated with each of the failure events).

Claims 20 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Li as applied to claim 19 above, in view of Shi et al. (US 2021/0218462 A1).
Regarding claims 20 and 40, Kwon and Li discloses a method for reporting a beam failure to a network node, and further discloses wherein the one or more failure events is a single failure event (see rejection of claim 19), but does not disclose:
the information includes a failure duration for the single failure event.
In an analogous art, Shi discloses:
wherein the one or more failure events is a single failure event and the information includes a failure duration for the single failure event (par.[0156] which recites, “Optionally, the at least one of the quantity of beam failures, the quantity of beam failure recovery times, or the duration of the beam failure recovery may alternatively be directly included in the BFR report.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kwon and Li for reporting a beam failure, with specific contents of a beam failure report as discussed in Shi. The motivation/suggestion would have been to allow a UE to re-engage in network communications after a failure of a UE communication beam with the network. 


Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Li as applied to claim 19 above, in view of Kim et al. (US 2019/00215863 A1).
Regarding claim 22, Kwon and Li discloses the method of claim 19, but does not explicitly disclose:
wherein the memory and the one or more processors are configured to modify one or more parameters for a recovery procedure after receiving a reconfiguration of the recovery procedure from the base station.
In an analogous art, Kim discloses:
wherein the memory and the one or more processors are configured to modify one or more parameters for a recovery procedure after receiving a reconfiguration of the recovery procedure from the base station (par.[0116] which recites, in part, “The base station may allocate a random access preamble identifier for recovery of the beam failure for each beam to the terminal or may allocate a separate random access transmission resource on a time/frequency basis.” and fig.1g discloses that a UE successfully accesses a base station and receives a RRCConnectionReconfiguration, and modifies the BFR resources and configuration, par.[0119 – 0120]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kwon and Li for reporting a BF with the methods as discussed in Kim for receiving a new configuration for requesting a BFR. The motivation/suggestion would have been to allow for a mobile terminal that may not be stationary such as sensors to be able to recover a network connection. 

Claim 23, 26, 28-29, 42, 44, 51-52, and 64-66, is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Li as applied to claim 19, in view of Koskela et al. (US 2021/0258062 A1).
Regarding claims 23, 42, and 64, Kwon discloses:
a base station for wireless communication, comprising: 
a memory which includes a non-transitory computer-readable medium storing a set of instructions; and 
one or more processors, coupled to the memory, configured to execute the set of instructions, comprising: 
receive a message from a user equipment (UE) indicating information associated with one or more failure events that occurred for a beam or a link between the UE and the base station (fig.12 element 1207 which discloses receiving a report from the UE).
While the disclosure of Kwon substantially discloses the claimed invention, it does not disclose:
receiving a message, wherein the information identifies one of a block duration or a number of failed instances for the block duration.
However, in an analogous the disclosure of Li teaches:
transmitting/receiving a message, to the network entity, wherein the information identifies one of a block duration associated with a block of the beam or a number of failed instances for the block duration (pg.1 Background: recites in part, “In industrial environments (e.g. factories), a lot of machines are moving. Since 5G-NR generally applies beamforming, both at 3.5 GHz and millimeter wave frequencies, the radio link will suffer dynamic blockage of beams, due to moving UE and/or moving blockers (objects that block the link) in the environment. Further, radio links will suffer from fading (within beamformed channel), due to moving UE and scatters. The robots in factories can move at a speed around 15 m/s or even faster in the future. Thus, dynamic blockage due to machine movement, when the blocking part has 10 cm diameter, has a duration of around 6.7 ms, which is in general much larger than the Transmission Time Interval (TTI) defined in 5G-NR. Thus, the time granularity is coarse.” And pg.13 lines 20-33 and pg.16 lines 24-33).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to apply the techniques as discussed in Kwon for reporting a beam failure, with the techniques as discussed in Li for reporting a beam failure duration or beam failure instances that occurred during a block duration. The motivation/suggestion would have been to provide a method for recovering from beam blockages that result in failure of communications on a beam by the network such that the network may select better beams.
While Kwon and Li discloses receiving a report from the UE and performing recovery, it does not disclose:
and reconfigure a recovery procedure for the UE based at least in part on the information associated with the one or more failure events.
In an analogous art, Koskela discloses:
and reconfigure a recovery procedure for the UE based at least in part on the information associated with the one or more failure events (fig.3 elements 301 and 305 par.[0037]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kwon and Li with the methods as discussed in Jung. The motivation/suggestion would have been to improve the communication quality between the UE and network by allowing the UE to recover beams on new resources (Koskela: par.[0037]).  

Regarding claims 26 and 44, Kwon discloses:
wherein the one or more failure events is a plurality of failure events and the information includes failure statistics for the plurality of failure events (par.[0007] discloses “a report type of a beam information report, wherein the beam information report includes beam indices of communications beams being reported, a reference beam quality measurement of one of the communications beams reported, and a report type field conveying the report type,”, par.[0120]).

Regarding claim 28, Koskela discloses:
wherein the memory and the one or more processors are configured to transmit, to the UE, a reconfiguration of a recovery procedure after receiving the message (fig.3 elements 301 and 305 par.[0037]).

Regarding claim 29, Kwon discloses:
a communication unit coupled to the one or more processors (fig.15 which discloses element 1514 and element 1506).

Regarding claim 51, Kwon discloses wherein the one or more failure events are for the beam (fig.4 element 407 which discloses that the UE receives the reference signals in order to perform measurements 409, the measurement will indicate that there is a beam failure or not, par.[0078 – 0079]).

Regarding claim 52, Kwon discloses wherein the one or more failure events are for the link (fig.1 as it pertains to fig.2 wherein the beams allow for links either in the uplink or downlink between the UE and the Access Node. Thus, when the beam fails the access link or the downlink would also be unusable).

Regarding claim 62, Li discloses wherein the one or more failure events include a single failure event and the information further identifies a failure duration for the single failure event (pg.4 line 20-23 describe a measurement report containing a starting and ending time of a beam blockage/deep fade interval for one or more beams).

Regarding claim 63, Li discloses, wherein the one or more failure events include a plurality of failure events and the information further identifies failure statistics for the plurality of failure events (pg.16 lines 24-29 which describes the report includes information about at least one of: a starting/ending time of each beam blockage/deep fade interval for each beam. That is, the disclosure teaches that multiple failure events on a plurality of beams may be reported along with statistics associated with each of the failure events).

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon and Li as applied to claim 19, in view of Koskela as applied to claim 23, and further in view of Turtinen et al. (US 2020/0413273 A1).
Regarding claim 24,  Kwon, Li, and Koskela disclose claim 23, and that the base station is set to reconfigure a recovery process but does not disclose:
when reconfiguring the recovery procedure, are configured to update one or more of a failure timer, a failure instance maximum count for the UE, or a combination of the failure timer and the failure instance maximum count.
In an analogous art, Turtinen discloses:
when reconfiguring the recovery procedure, are configured to update one or more of a failure timer, a failure instance maximum count for the UE, or a combination of the failure timer and the failure instance maximum count (fig.2-3 discloses resetting the detection timer, and resetting the instance counter).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kwon and Koskela for reporting a beam failure with the methods of resetting timer and counters as discussed in Turtinen. The motivation/suggestion would have been to improve beam failure detection using a plurality of indication intervals (Turtinen: par.[0016 – 0017]). 

Claims 25 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Li, and Koskela as applied to claim 23 above, in view of Shi et al. (US 2021/0218462 A1).
Regarding claim 25 and 43, Kwon, Li, and Koskela, discloses a method for reporting a beam failure to a network node, and further discloses wherein the one or more failure events is a single failure event (see rejection of claim 19), but does not disclose:
the information includes a failure duration for the single failure event.
In an analogous art, Shi discloses:
wherein the one or more failure events is a single failure event and the information includes a failure duration for the single failure event (par.[0156] which recites, “Optionally, the at least one of the quantity of beam failures, the quantity of beam failure recovery times, or the duration of the beam failure recovery may alternatively be directly included in the BFR report.”).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kwon and Li for reporting a beam failure, with specific contents of a beam failure report as discussed in Shi. The motivation/suggestion would have been to allow a UE to re-engage in network communications after a failure of a UE communication beam with the network..

Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon, Li, and Koskela as applied to claim 23 above, in view of Cai et al. (US 2021/0218462 A1).
Regarding claim 27, the combination of Kwon, Li, and Koskela teach claim 23, but do not disclose:
wherein the memory and the one or more processors are further configured to accelerate a radio link failure timer based at least in part on a beam failure indication.
In an analogous art, Cai discloses:
wherein the memory and the one or more processors are further configured to accelerate a radio link failure timer based at least in part on a beam failure indication (fig.4 and par.[0100]).
It would have been obvious to one of ordinary skill in the art at the time of the filing of the instant application to apply the methods as discussed in Kwon, Li, and Koskela with the methods as discussed in Cai. The motivation/suggestion would have been to prevent the UE from declaring RLF before the BFR recovery procedure can finish. 

Allowable Subject Matter
Claims 1-18 and 31-38, 45-48, and 53-60, are allowed.
The closest prior art Zhao et al. (WO 2020/098591 A1) discloses delaying the beam failure recovery for a certain period of time, and then performing the beam failure recovery at the UE. 
An additional prior art reference Deenoo et al. (US 2020/0374960 A1) discloses a beam blockage, par.[0097]. Discloses that an immediate switch may create latency and/or overhead during the reconfiguration par.[0138]. Par.[0195] teaches that the UE may delay beam failure recovery.
However, each of the above disclosure does not teach each and every limitation of claims 1, 14, 31,  36, and 53, and thus the claims are in condition for allowance. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wanuga et al. (US 2022/0225121 A1) “Joint Communication and Sensing Aided Beam Management for NR” par.[0117] discloses that the UE may report beam blockage duration or rate of beams blocked
Chavva et al. (US 2020/0137657 A1) “Method and System for Handling Beam Blockage in Wireless Communication System”
Kim (US 2019/0098520 A1) “Method for Managing Radio Resources in Communication System and Apparatus for the Same”
Novlan et al. (US 10,644,974 B2) “Measurements and Radio Link Monitoring in a Wireless Communications System”                                                                                                                                                                                                   
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339. The examiner can normally be reached M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on (571)272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMAAL HENSON
Primary Examiner
Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411